EXHIBIT 10.1


AMENDMENT NUMBER SIX
TO THE
INTERNATIONAL PAPER COMPANY
PENSION RESTORATION PLAN
FOR SALARIED EMPLOYEES
(as amended and restated effective as of January 1, 2009)


WHEREAS, effective as of January 1, 2009, the International Paper Company
Pension
Restoration Plan for Salaried Employees (the "Plan") was amended and restated in
its
entirety;
WHEREAS, pursuant to Section 5.02 of the Plan the Company reserves the right to
amend, modify, or terminate the Plan at any time;
WHEREAS, the undersigned is the "Plan Administrator" of the Plan within the
meaning of Section 5.01 of the Plan; and
WHEREAS, on July 11, 2016, the Management Development and Compensation Committee
of the Board of Directors delegated its authority to review and approve
non-substantive changes to the nonqualified plans of the Company to the
administrator for each of such plans;
NOW, THEREFORE, the Plan is amended effective as of January 1, 2020, with
application to any Eligible Participant who dies while he or she is actively
employed on or after such date, as follows:


1. Article IV of the Plan is hereby amended by adding the following new Section
4.08:
4.08 Pre-Retirement Death Benefit for an Unmarried Participant. In the event an
Eligible Participant dies while actively employed before his Designated
Retirement Date and is not married on the date of his death, a death benefit in
the form of a lump sum payment shall be paid to his beneficiary named or
otherwise determined under the Pension Plan. The amount of such death benefit
shall be based on the Eligible Participant's benefit amount determined under
Section 3.01, and calculated on the basis of the provisions described under
Section 9.05 of the Retirement Plan of International Paper Company as amended.
Such death benefit shall be paid as soon as administratively possible after the
Plan Administrator receives notification of the death of the Eligible
Participant.
1






--------------------------------------------------------------------------------

EXHIBIT 10.1


2. In all respects not amended, the Plan is hereby ratified and confirmed.
IN WITNESS WHEREOF, this amendment is executed this 29th day of January,
2020.
INTERNATIONAL PAPER COMPANY
By:     /s/ Mark M. Azzarello        
                        
Name: Mark M. Azzarello
Title:    Vice President, Global Compensation and Benefits and Plan
Administrator of the International Paper Company Pension Restoration Plan For
Salaried Employees
2




